Citation Nr: 0822008	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1956 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 and November 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied the 
benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in March 2007 and testified regarding his 
symptomatology.  A transcript is of record.


FINDINGS OF FACT

1.  Resolving all doubt in favor the veteran, bilateral 
hearing loss is etiologically related to the veteran's active 
duty service. 

2.  Resolving all doubt in favor of the veteran, tinnitus was 
incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have been approximated. 
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West  
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309,  3.385 (2007). 

2.  The criteria for a grant of service connection for 
tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5103, 5103A, 5107 (West  2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309,  3.385 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.

Additionally, the veteran's service records are unavailable 
and are presumed to have been destroyed by fire. The Board 
recognizes that there is a heightened obligation to assist a 
veteran in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government. O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991). There is no indication of any additional, 
relevant records that the RO failed to obtain.

Entitlement to service connection bilateral hearing loss.

The veteran seeks service connection for bilateral hearing 
loss. The veteran claims his hearing loss stems from his time 
in the military during which he was exposed to noises from 
engines as an airplane repairman. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds the evidence is at an approximate balance and the 
appeal will be allowed.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993).  

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the  frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is  40 decibels 
(dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing 
loss disability can be established  by auditory thresholds 
for at least three of those frequencies at 26 decibels or 
greater or by speech recognition scores under the Maryland 
CNC Test at less than  94 percent. 38 C.F.R. § 3.385. 

In January 2005, the veteran's daughter reported in a written 
statement that as long as she could remember her father had 
hearing loss.  She stated he talked loud and he would always 
turn his head to hear. 

In January 2006, the veteran's wife submitted a written 
statement and reported that as long as she had known the 
veteran (since June 1962) he had a hearing problem.
Additionally, the veteran's eldest daughter also submitted a 
January 2006 written statement, indicating the veteran had a 
hearing problem "forever."
   
In January 2006, a physician's assistant, MWC, at the St. 
Paul Clinic, stated that he believed the veteran was telling 
the "utmost truth" in regard to his loss of hearing while 
in service. MWC opined that the veteran's hearing loss was 
the result of work around loud aircraft engines. 

In March 2006, Dr. RKT, stated he saw the veteran for a 
complete ear, nose and throat examination. The veteran 
reported to the Dr. RKT that he worked on jet engines and was 
exposed to noises quite a bit. Dr. RKT stated there was a 
definite relationship with noise trauma causing sensorineural 
hearing impairment. The examiner concluded that the fact the 
veteran was working with jet engine noises while in service, 
it could have caused his hearing loss. The examiner opined 
that the veteran's hearing loss was as likely as not due to 
his service as an air frame repairman in the Air Force.   

The veteran underwent a VA examination in April 2006 to 
assess the presence and severity of any disability. This 
examination found puretone thresholds in decibels averaged 
46.25 in the right ear and 81.25 in the left ear. Speech 
recognition scores for the right ear were 64 percent and 44 
percent for the left ear. The examiner diagnosed the veteran 
with sloping to a moderately severe sensorineural hearing 
loss for the right ear based on megahertz levels and moderate 
to profound sensorineural hearing loss based on megahertz 
levels for the left ear. The examiner stated that he could 
not determine the etiology of the veteran's hearing loss 
without resort to speculation. 

Based on the examination results as noted above, the veteran 
has a current hearing loss disability that meets the criteria 
of 38 C.F.R. § 3.385.

In November 2006, the veteran's son reported in a written 
statement that he remember his father yelling or what he 
thought was yelling and talking very loud.  
He also stated the he would have to be where his father could 
see him for the veteran to know he was speaking.

In March 2007, the veteran appeared before the undersigned 
Veterans Law Judge and testified that upon leaving service, 
he was informed that he had hearing loss.  

As noted, the veteran's service treatment records are 
unavailable as they are either lost or may have been 
destroyed in the 1973 National Personnel Record Center fire 
in St. Louis, Missouri. Hence, there are no service treatment 
records with which to compare the veteran's hearing to prior 
to service, and his hearing loss at present.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, the Board may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997). 

The veteran's testimony at the Board Hearing is found to be 
both credible and compelling as to the specific issues under 
consideration. It is consistent with written statements by 
his family and with the statement of Dr. RKT, who conducted 
the ear, nose and throat examination and determined that 
noise trauma causes sensorineural hearing impairment, and in 
this matter the veteran's hearing loss was as likely as not 
due to his service as an air frame repairman in the Air 
Force.   

The Board has carefully considered its heightened obligation 
to consider the "benefit of the doubt" doctrine, as 
obligated by the O'Hare case, supra. The mandate to accord 
the benefit of the doubt is triggered when the evidence has 
reached such a stage of balance. In this matter, the Board is 
of the opinion that this point has been attained. 

While the VA examiner concluded that that etiology of the 
veteran's hearing loss would require a resort to speculation, 
Dr. RKT concluded it was at least as likely as not that the 
veteran's hearing loss was due to service. 

It is the Board's judgment that further attempts to 
substantiate the claim or otherwise develop evidence would 
not have meaningful results, nor materially assist the Board 
in this determination. Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Entitlement to service connection for tinnitus.

The veteran contends that he has tinnitus as a result of 
exposure to high noise levels in service. After reviewing the 
evidence, the Board will grant the benefit of  the doubt to 
the veteran and grant service connection on this basis.

The Board finds the veteran's testimony that his ears began 
ringing in service to be credible as there are no conflicting 
statements in the record nor is there any evidence suggesting 
the veteran was mistaken. See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed.Cir. 2006).  

As noted, the veteran's service medical records are 
unavailable. The April 2006 VA examiner diagnosed the veteran 
with tinnitus but stated that the etiology of tinnitus was 
unknown and an opinion could only be made based on 
speculation.  

However, in view of his service tenure as an aircraft 
repairman, and associated noise exposure, which in part was 
noted in the granting of service connection for hearing loss, 
it is reasonable to conclude that such exposure was 
responsible for his current tinnitus. At the very least, 
there is an approximate balance of evidence both for and 
against the veteran's claim. Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, service 
connection for tinnitus is granted.   


ORDER

Service connection for bilateral hearing loss is granted, 
subject  to the statutes and regulations governing the 
payment of  monetary awards. 

Service connection for bilateral tinnitus is granted, subject  
to the statutes and regulations governing the payment of  
monetary awards. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


